DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018, 01/03/2019, 08/09/2019, 10/15/2019, 04/01/2020 and 07/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A: figs. 1A-8 in the reply filed on 12/09/2020 is acknowledged.
According to the applicant claims 13-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-3 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 16/196,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 4-12 of copending Application No. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “is designed as a sliding caliper” in line 2 of the claim is not clear if the brake caliper is a sliding caliper or not and what the applicant is considering.  Appropriate correction is required. 
Claim 1 recites the limitation “the brake” in line 4 of the claim.  There is insufficient antecedent basis for this limitations in the claim. 
Claim 4 recites the limitation “the one brake pad” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 7, “in the brake carrier or in the brake caliper” in line 2 of the claim is not clear how the pad slot is being formed in the brake caliper since the parent claim 1 introduced that the pad slots are formed in the carrier.  Appropriate correction is required. 

Regarding claim 14, “there are” in line 10 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 15, “the at least one brake pad” in line 2 of the claim is not clear if the applicant is referring it to be the application-side brake pad or the reaction-side brake pad.  Appropriate correction is required. 
Regarding claim 17, “a pad slot” in line 2 of the claim is not clear if the applicant is referring it to be one of the slots introduced in the parent claim or a different slot.  Appropriate correction is required. 
Regarding claim 18, it is not clear which region of the guide contours the applicant is referring as “at least one rectilinear guide region” in line 1 of the claim.  Appropriate correction is required. 
Regarding claim 19, it is not clear which region of the guide contours the applicant is referring as “a first rectilinear guide region” and “a second rectilinear guide region” in line 2 of the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5, 7 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roberts et al. (US 2005/0284710 A1). 
Regarding claim 1, Roberts et al. discloses a disk brake (fig. 1) for a vehicle, comprising: 
a brake caliper (12) which engages over a brake disk (24), is designed as a sliding caliper (note [0030]), and is arranged on a positionally fixed brake carrier (14), the brake caliper including an application device for applying the brake (note [0029]); and 
two brake pads (30 and 32 and note [0031]) which each have a pad carrier (46) and a friction pad (48) fastened to the pad carrier (14) and of which one, as an application-side brake pad (30), is pressible by way of the application device against the brake disk on one side of the brake disk and of which the other, as a reaction-side brake pad (32), is arranged on the opposite side of the brake disk and which are each inserted into a pad slot of the brake carrier, wherein 
the brake caliper (12) has a central caliper opening over the brake disk (24), through which caliper opening the two brake pads are insertable into the respective pad slot of the brake carrier (note [0031]), 
a hold-down clip (50) is provided which is designed so as to radially secure only the reaction-side brake pad (32) in its pad slot in the brake carrier, wherein the hold-down clip is, with its end averted from the brake pad, held on the brake caliper (note [0035]), and 
the application-side brake pad is secured radially in the brake carrier in its pad slot by way of a form fit (note [0031]).
Re-claim 3, Roberts et al. discloses the hold-down clip (50) engages into the reaction-side brake pad (32).
Re-claim 4, Roberts et al. discloses the hold-down clip (50) engages over the one brake pad entirely or partially axially parallel with respect to the brake disk.
Re-claim 5, Roberts et al. discloses the hold-down clip (50) is, with its end averted from the reaction-side brake pad (32) to be secured radially, held releasably on the brake caliper.
Re-claim 7, Roberts et al. discloses the pad slot of the reaction-side brake pad to be secured is formed in the brake carrier or in the brake caliper, and the pad slot of the application-side brake pad is formed in the brake carrier (note fig. 3).
Re-claim 12, Roberts et al. discloses the hold-down clip (50) is releasably or non-releasably fastened to the brake caliper or is formed in one piece therewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2005/0284710 A1) in view of Claverie (US 4,699,255).
Regarding claim 2, Roberts et al. discloses all claimed limitations as set forth above including the application-side brake pad (30) has a pad spring which is secured on the application-side brake pad (note the spring not numbered shown in fig. 22 on top of the application side pad adjacent to the member 316’) but fails to disclose the spring ends which lie resiliently on brake carrier horns of the brake carrier.  However, Claverie discloses a disk brake system (note figs. 1-2) comprising an application-side pad (14) having a pad spring (64) with ends (72 and 74) lie resiliently on brake carrier horns (76 and 78).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spring of Roberts et al. to have the spring ends resiliently lie resiliently on brake carrier horns as taught by Claverie will allow the axial frictional forces of the pad to be balanced relative to the thrust axis of the brake actuator and thus to avoid any tilting owing to the thrust of the latter (note col. 2, lines 3-6 of Claverie).   



claims 22 and 26, Roberts et al. discloses a brake pad set (30 and 32) comprising: 
a reaction-side brake pad (32); and 
an application-side brake pad (30), wherein the application-side brake pad is secured radially in a brake carrier by way of at least one form-fit element on a pad carrier and has a pad spring which is secured on the application-side brake pad (note the spring not numbered shown in fig. 22 on top of the application side pad adjacent to the member 316’), and 
the reaction-side brake pad (32) is designed for interacting with a hold-down clip (50), which is designed such that it radially secures only one of two of the two brake pads in its pad slot on a disk brake (note fig. 1).
Roberts et al. discloses all claimed limitations as set forth above but fails to disclose the spring ends which lie resiliently on brake carrier horns of the brake carrier.  However, Claverie discloses a disk brake system (note figs. 1-2) comprising an application-side pad (14) having a pad spring (64) with ends (72 and 74) lie resiliently on brake carrier horns (76 and 78).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spring of Roberts et al. to have the spring ends resiliently lie resiliently on brake carrier horns as taught by Claverie will allow the axial frictional forces of the pad to be balanced relative to the thrust axis of the brake actuator and thus to avoid any tilting owing to the thrust of the latter (note col. 2, lines 3-6 of Claverie).   
Re-claim 23, Roberts et al. discloses the application-side brake pad (30) is secured radially in the brake carrier by way of projections on the pad carrier.
Re-claim 24, Roberts et al. discloses the brake pad set is designed as a structural unit with a hold-down clip (50), which is designed such that it radially secures only one of the two brake pads in its pad slot on a disk brake (note fig. 1).
Re-claim 25, Roberts et al. discloses the hold-down clip (50) is fixed to the reaction-side brake pad (32) or engages over or engages into the reaction-side brake pad.
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2005/0284710 A1) in view of Klement et al. (US 7,837,015 B2).
Regarding claim 6, Roberts et al. all claimed limitations as set forth above but fails to disclose including the hold-down clip (50) but fails to disclose the hold-down clip to be non-releasably fixed to a part of the reaction-side brake pad to be secured radially as claimed.  However, Klement et al. discloses a holding device (5) having a slot (21) where a cover (20) passed through and connected to a holding spring (4) as an unit for a brake pad (note fig. 1 and col. 4, lines 33-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the holding device and the spring of Roberts et al. to have the hold-down clip to be non-releasably fixed to a part of the reaction-side brake pad to be secured radially as taught by Klement et al. will allow easy installation of the spring and the pad and reduce installation time.      
Regarding claim 8, Roberts et al. all claimed limitations as set forth above but fails to disclose including the hold-down clip (50) but fails to disclose the hold-down clip is fixed to a cover and/or to a pad spring of the brake pad to be held down as claimed.  However, Klement et al. discloses a holding device (5) having a slot (21) where a cover (20) passed through and connected to a holding spring (4) as an unit for a brake pad (note fig. 1 and col. 4, lines 33-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the holding device and the spring of Roberts et al. to have the hold-down clip is fixed to a cover and/or to a pad spring of the brake pad to be held down as taught by Klement et al. will allow easy installation of the spring and the pad and reduce installation time.      
Regarding claims 9 and 10, Roberts et al. all claimed limitations as set forth above but fails to disclose including the hold-down clip (50) but fails to disclose the pad spring entirely or partially extends through the cover as claimed.  However, Klement et al. discloses a holding device (5) having a slot (21) where a cover (20) passed through and connected to a holding spring (4) with spring partially extends through the cover as an unit for a brake pad (note fig. 1 .      

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657